Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
 
Response to Amendment
This action is in response to Applicant’s amendments filed 14 March 2022. Claims 1-20 were previously pending. Claims 1, 3, 5, 6, 11, 13, 14, 19, and 20 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending and under consideration.
Response to Arguments
Applicant’s arguments, see remarks page 2, filed 14 March 2022, with respect to the rejections of claims 1-3, 6-7, 9-15, 17-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination Drown, Achtenberg, Arndt, and Electronics Tutorials, The Demultiplexer (Electronics Tutorials, Combinational Logic, The Demultiplexer, 2008, hereinafter Demux). 

Claim Objections
Claim 3 is objected to because of the following informalities:  It appears the limitation “designated” that follows “by the second counter” should be cancelled as in claim 13. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drown et al (US 10,853,283 B1, hereinafter Drown) in view of Achtenberg et al (US 2018/0191381 A1, hereinafter Achtenberg) further in view of Arndt et al (US 7548964 B2, hereinafter Arndt), and further in view of Electronics Tutorials, The Demultiplexer (Electronics Tutorials, Combinational Logic, The Demultiplexer, 2008, hereinafter Demux). 
Regarding claims 1, 11, and 19, taking claim 1 as exemplary, Drown discloses a memory sub-system comprising: a memory component comprising a log data store (See Drown, Fig. 1, disclosing I/O measurement module 30 having read measurement register 46); and a processing device coupled to the log data store (See Drown. Fig. 1, disclosing IOMM 40B and IOMM 40C), the processing device to perform operations comprising
monitoring data traffic over a communication channel of a physical host interface over a time interval (See Drown, Fig 1 disclosing I/O measurement module 40A monitoring I/O requests from host processor 18 and Root Port 36B/C), the data traffic comprising data packets communicated between the memory sub-system and a host system via the communication channel of the physical host interface (See Drown, Fig 1 disclosing I/O measurement module 40A monitoring I/O requests from host processor 18 and Root Port 36B/C);
generating log data comprising a frequency of each packet type in the data traffic and latency information associated with each packet type (See Drown, Fig. 1, disclosing Read Metrics Table 47 including latency information); and storing the log data in the log data store (See Drown, Fig. 1, disclosing read measurement register 46 storing average, maximum, and minimum read latency information).
Drown does not disclose classifying each data packet in the data traffic according to packet type. However, Achtenberg discloses classifying each data packet in the data traffic according to packet type (See Achtenberg, [0030], [0031], and [0033], disclosing various types of traffic and how to distinguish and classify different types).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the latency tracking of Drown with the packet classification of Achtenberg as it allows for the tailoring access modes to different traffic types to optimize performance (See Achtenberg [0016]).
Neither Drown nor Achtenberg discloses the processing device comprising a first hardware counter designated for counting packets of a first packet type; a second hardware counter designated for counting packets of a second packet type; send packets to the first hardware counter and the second hardware counter; sending at least one packet classified as the first packet type to the first hardware counter; sending, at least one packet classified as the second packet type to the second hardware counter; counting, by the first hardware counter, a number of packets of the first packet type communicated over the communication channel over the time interval and determining a frequency of the first packet type based on the number of packets of the first packet type communicated over the communication channel over the time interval
However, Arndt discloses the processing device comprising a first hardware counter designated for counting packets of a first packet type (See Arndt, Fig. 3, disclosing a first dedicated counter register 302a-302d, for counting different respective packet types 300a-300d, and Col. 4, 12-20, disclosing physical resource counters 200 are dedicated hardware performance counters); 
a second hardware counter designated for counting packets of a second packet type (See Arndt, Fig. 3, disclosing a second dedicated counter register 302a-302d, for counting different respective packet types 300a-300d, and Col. 4, 12-20, disclosing physical resource counters 200 are dedicated hardware performance counters); 
send packets to the first hardware counter and the second hardware counter (See Arndt, Fig. 3, disclosing dedicated counter registers 302a-302d, for counting different respective packet types 300a-300d, and Col. 4, 12-20, disclosing physical resource counters 200 are dedicated hardware performance counters); 
sending at least one packet classified as the first packet type to the first hardware counter (See Arndt, Fig. 3, disclosing dedicated counter registers 302a-302d, for counting different respective packet types 300a-300d);
sending at least one packet classified as the second packet type to the second hardware counter (See Arndt, Fig. 3, disclosing dedicated counter registers 302a-302d, for counting different respective packet types 300a-300d);
counting, by a hardware counter designated for counting packets of a first packet type, a number of packets of the first packet type communicated over the communication channel over the time interval (See Arndt, Fig. 3, disclosing dedicated counter registers 302a-302d, for counting different respective packet types 300a-300d, and Col. 4, 12-20, disclosing physical resource counters 200 are dedicated hardware performance counters and where counting of packets must take place over at least some interval of time); and 
determining a frequency of the first packet type based on the number of packets of the first packet type communicated over the communication channel over the time interval
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the latency and packet classification system of Drown and Achtenberg with the dedicated hardware counters of Arndt as one would be motivated to obtain performance data for higher level management functions such as billing or allocation of shared network adapter resources, and/or error tracking purposes by (See Arndt, Col. 3 lines 47-48 and Col. 4 lines 33-37).
None of Drown, Achtenberg, or Arndt expressly disclose the use of a multiplexer to send packets to a designated destination.
However, Demux discloses the use of a multiplexer to appropriately route packets to a designated location (See Demux, Figure disclosing a 1 to 4 Channel De-multiplexer, “The function of the De-multiplexer is to switch one common data input line to any one of the 4 output data lines A to D” or in the instant case, route the received data packets on the common data packet input line to any of the two output data lines for counting by the correct counter).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the packet classification, routing, and counting of Drown, Achtenberg and Arndt with the demultiplexer of Demux because the combination of Drown, Achtenberg, and Arndt already teaches separating and routing of packet types to a designated location for counting, and differs from the claimed device by the inclusion of the demultiplexer. Combining the known prior art demultiplexer of Demux (a known basic combinational logic device) according to known to methods (as part of circuitry for data routing) to perform the same function as it does separately (handling the routing of packets to the correct destination) results in a combination that one of ordinary skill in the art would recognize yields predictable results and resulted in an improved system, i.e. a system to properly route packets to a designated destination for counting. 
Regarding claims 2 and 12, taking claim 2 as exemplary, Drown in view of Achtenberg, further in view of Arndt, further in view of Demux disclosed the memory sub-system of claim 1 as described hereinabove. Achtenberg further discloses wherein: the classifying of each data packet comprises determining a data packet type of data packet based on a packet type indicator included in the data packet
Regarding claims 3, 13, and 20, taking claim 3 as exemplary, Drown in view of Achtenberg further in view of Arndt, further in view of Demux disclosed the memory sub-system of claim 1 as described hereinabove. Arndt further discloses wherein the generating of the log data comprises: counting, by the second hardware counter designated, a number of packets of the second packet type communicated over the communication channel over the time interval; and determining a frequency of the second packet type based on the number of packets of the packet type communicated over the communication channel over the time interval (See Arndt, Fig. 3, disclosing dedicated counter registers 302a-302d, for counting different respective packet types 300a-300d, and Col. 4, 12-20, disclosing physical resource counters 200 are dedicated hardware performance counters and Col. 4, lines 50-59, disclosing counting packets over an accumulated interval of ten seconds).
Regarding claim 5, Drown in view of Achtenberg, further in view of Arndt, further in view of Demux disclosed the memory sub-system of claim 1 as described hereinabove. Drown further discloses wherein the processing device further comprises a timer to measure the time interval (See Drown, Fig. 1 disclosing RTC 34 and Col. 4, lines 16-18).

Regarding claims 6 and 14, taking claim 6 as exemplary, Drown in view of Achtenberg, further in view of Arndt, further in view of Demux disclosed the memory sub-system of claim 1 as described hereinabove. Drown further discloses wherein the generating of the log data comprises: determining the latency information associated with the first packet type, the latency information including summary statistics associated with packet latency (See Drown, Col. 4, lines 34-39, disclosing using a running average register that gives a running read latency, or in other words, a summary of latencies for read packet types measure over a previous period of time).
Regarding claims 7 and 15, taking claim 7 as exemplary, Drown in view of Achtenberg further in view of Arndt, further in view of Demux disclosed the memory sub-system of claim 6 as described hereinabove. Drown further discloses wherein the determining of the latency information associated with the first packet type comprises: measuring a latency of each data packet of the first packet type; determining a minimum latency of the first packet type; determining a maximum latency of the first packet type; and determining an average latency of the first packet type (See Drown, Fig. 2, and Col. 5, lines 21-24).
Regarding claims 9 and 17, taking claim 9 as exemplary, Drown in view of Achtenberg further in view of Arndt, further in view of Demux disclosed the memory sub-system of claim 1 as described hereinabove. Drown further discloses wherein the communication channel is one of: a receiver channel or a transmitter channel of the host interface (See Drown, Col. 4, lines 1-10, disclosing generating metrics for communications through root port 36A/B/C, or in other words, receiving and transmitting ports or channels).
Regarding claims 10 and 18, taking claim 10 as exemplary, Drown in view of Achtenberg further in view of Arndt, further in view of Demux disclosed the memory sub-system of claim 1 as described hereinabove. Drown further discloses wherein the host interface comprises one of: a peripheral component interconnect express (PCIe), a Universal Flash Storage (UFS) communication channel, or a Serial Advanced Technology Attachment (SATA) communication channel (See Drown, Col. 2, lines 40-52, disclosing latency metrics for I/O devices include PCIe, SATA devices).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Drown et al (US 10,853,283 B1, hereinafter Drown) in view of Achtenberg et al (US 2018/0191381 A1, hereinafter Achtenberg), further in view of Arndt et al (US 7548964 B2, hereinafter Arndt), further in view of Electronics Tutorials, The Demultiplexer (Electronics Tutorials, Combinational Logic, The Demultiplexer, 2008, hereinafter Demux), and further in view of Das Sharma (US 2019/0294579 A1, hereinafter Das Sharma).
Regarding claim 4, Drown in view of Achtenberg, further in view of Arndt, further in view of Demux disclosed the memory sub-system of claim 3 as described hereinabove. None of Drown, Achtenberg, Arndt, or Demux further discloses wherein the first packet type corresponds to transaction layer packets (TLPs); and the second packet type corresponds to data link layer packets (DLLPs).
However, Das Sharma discloses wherein the first packet type corresponds to transaction layer packets (TLPs); and the second packet type corresponds to data link layer packets (DLLPs)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the packet classification, latency and counting system of Drown, Achtenberg, Arndt, and Demux with the PCIe DLLP and TLP packet types of Das Sharma as doing so would allow for performance monitoring in the universally adopted PCI Express protocol system.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Drown et al (US 10,853,283 B1, hereinafter Drown) in view of Achtenberg et al (US 2018/0191381 A1, hereinafter Achtenberg), further in view of Arndt et al (US 7548964 B2, hereinafter Arndt), further in view of Electronics Tutorials, The Demultiplexer (Electronics Tutorials, Combinational Logic, The Demultiplexer, 2008, hereinafter Demux), and further in view of Nelogal et al (US 2020/0285386 A1, hereinafter Nelogal).
Regarding claims 8 and 16, taking claim 8 as exemplary, Drown in view of Achtenberg, further in view of Arndt, further in view of Demux disclosed the memory sub-system of claim 7 as described hereinabove. None of Drown, Achtenberg, Arndt, or Demux further discloses wherein the measuring the latency of each data packet of the packet type comprises: measuring a latency of a first data packet based on a number of clock cycles between the first data packet and a second data packet being communicated over the communication channel.
However, Nelogal discloses wherein the measuring the latency of each data packet of the packet type comprises: measuring a latency of a first data packet based on a number of clock cycles between the first data packet and a second data packet being communicated over the communication channel (See Nelogal, [0029], disclosing measuring the time between I/O requests).
It would have been obvious to a person having ordinary skill in the art, to combine the latency tracking for packet types of Drown, Achtenberg, Arndt, and Demux with the time period measurement between request parameter of Nelogal in order to better predictively optimize I/O operations of a memory system (See Nelogal, [0018]).

EXAMINER’S NOTE


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137